Citation Nr: 1212627	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-18 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1982 to July 1982, and from July 1986 to April 1992. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision in which the RO, inter alia, denied the petition to reopen a claim for service connection for a back disability.  In December 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2009.

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In July 2011, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO continued to deny the claim (as reflected in an October 2011 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

The Board notes that, while the Veteran previously was represented by private attorney Jennifer Homer, via a November 2011 letter, the Veteran's attorney notified VA of her withdrawal as counsel.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

As noted in the July 2011 Board Remand, the claim for service connection for a back disability was previously denied by the St. Paul RO in March 2003.  Although notified of the denial, the Veteran did not appeal.  However, subsequent to this rating decision, additional pertinent service treatment records were associated with the claims folder.  As these records were not part of the claims file at the time of the March 2003 denial, the Veteran's claim for service connection for a back disability has been reconsidered notwithstanding the requirement that new and material evidence be submitted.  See 38 C.F.R. § 3.156(c) (2011).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  There is no persuasive evidence of any back complaints, findings, or diagnosis in service or for years thereafter, and the only medical opinion evidence on the question of whether there exists a medical relationship between any currently diagnosed back disorder and the Veteran's service weighs against the claim. 


CONCLUSION OF LAW

The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a June 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The August 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the June 2008 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, Social Security Administration (SSA) records, and the reports of March 2010 and September 2011 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the April 2011 Board hearing, along with various written statements provided by the Veteran, and by his former attorney, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim for service connection, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental abnormalities are not "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993). 

Considering the pertinent evidence of record in light of the governing legal authority, the Board finds that service connection for a back disability must be denied.

The Veteran's service treatment records reflect no complaints, findings, or diagnosis related to the back.  While the Veteran was involved in a motor vehicle accident in November 1986, the record does not indicate that he injured his back.  Rather, the medical records reflect treatment for multiple superficial lacerations of the left side of the face, forehead, and left side of the lower lip.

An August 1996 x-ray report revealed a normal lumbosacral spine.

On VA joints examination in March 2010, the Veteran reported back pain during and since service.  Range of motion testing revealed some limitation.

On VA examination in September 2011, the Veteran reported back pain since 1986 or 1987 when he had to load heavy items onto the mail conveyer during service.  He stated that the pain worsened following a motor vehicle accident in service.  On testing, the Veteran had full active range of motion of the lumbar spine.  X-ray of the lumbar spine revealed mild anterior wedge compression deformities of T12 and L1, facet degeneration over the lower lumbar spine, and segmentation anomaly with 6 lumbar type vertebral bodies.  The diagnoses were lumbar spine mild anterior wedge compression deformities T12 and L1; lumbar spine facet degeneration over the lower lumbar spine; and segmentation anomaly with 6 lumbar type vertebral bodies, deemed to likely represent sacralization of S1.  For each diagnosis, the examiner opined that the disorder was less likely than not related to service.  

The evidence of record clearly establishes that the Veteran has current back disorders.  However, the record simply fails to establish that any of the Veteran's currently diagnosed back disorders is medically related to service.  

During the April 2011 Board hearing, the Veteran testified that his back pain began during service and has continued to the present.  Specifically, the Veteran reported back pain due to lifting heavy items onto a mail conveyer.  He also noted that his back symptoms were aggravated by a motor vehicle accident during service.

The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  


Here, however, the Veteran's assertions of continuity of symptoms are not considered persuasive.  The Board finds that the Veteran's assertions that he has had continuous back pain since service-made in connection with the current claim for monetary benefits-are outweighed by other pertinent, probative evidence.  On the question of whether the Veteran has experienced back pain since service, the Board accepts as most persuasive the service treatment records reflecting no back complaints or injuries during service and the August 1996 x-ray report.  As noted, service treatment records do reflect that the Veteran was involved in a motor vehicle accident in November 1986; however, there is no indication that the Veteran injured his back at any point during service.  Additionally, an August 1996 x-ray report-taken several years after service-reflects a normal lumbosacral spine.

The Board notes that, notwithstanding the Veteran's current assertions, the post-service evidence reflects no documented indication of back complaints or diagnosed disability for more than 18 years after active military service.  The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Moreover, the only medical opinion to address the etiology of the Veteran's current back disabilities-that of the September 2011 VA examiner-is adverse to the claim.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  The examiner opined that it was less likely than not that the Veteran's currently diagnosed back disabilities are related to service.  The examiner also provided a rationale for his opinion.  In regards to the wedge compression deformities, he stated that the 1996 x-rays of the Veteran's lumbosacral spine were normal, which is probative evidence that the changes to the Veteran's back occurred after 1996 and not during service.  In regards to the Veteran's facet degeneration, he noted that this is an age-related condition and not due to trauma.  In regards to the segmentation anomaly, the examiner stated that this condition was congenital and not caused by trauma.  

Under these circumstances, the Board accepts the September 2011 VA examiner's opinion as probative of the medical nexus question.  See, e.g. Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) and Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the weight to be attached to medical evidence is within the province of the Board).  Significantly, the Veteran has not presented or identified any contrary medical evidence or opinion, i.e., one that, in fact, supports a finding that there exists a medical nexus between current disability and service.

As discussed above, the Board has determined that the Veteran's assertions as to continuity of symptoms are not persuasive.  The Board also notes that, to whatever extent the lay assertions are offered in an attempt to establish that the Veteran has a current back disability that is medically related to service, such attempt must fail.  The matter of medical etiology upon which the claim turns is a matter within the province of trained, medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without appropriate medical training and expertise, he is not competent to render a probative (persuasive) opinion on the medical matter upon which the claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for a back disability must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



ORDER

Service connection for a back disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


